       Case 3:18-cv-05146-WHO Document 63 Filed 03/26/19 Page 1 of 4



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   GARRETT M. LINDSEY
     CHEROKEE DM MELTON
 5   LEE I. SHERMAN (SBN 272271)
     Deputy Attorneys General
 6    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 7    Telephone: (213) 269-6404
      Fax: (213) 897-7605
 8    E-mail: Lee.Sherman@doj.ca.gov
     Attorneys for Plaintiff State of California
 9

10                              IN THE UNITED STATES DISTRICT COURT

11                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13

14
     STATE OF CALIFORNIA, ex rel, XAVIER                    JUDGMENT AND ORDER GRANTING
15   BECERRA, in his official capacity as                   PLAINTIFFS’ MOTIONS FOR
     Attorney General of the State of California,           SUMMARY JUDGMENT
16
                                               Plaintiff, Judge:        Honorable William H. Orrick
17                                                        Trial Date:   None Set
                    v.                                    Action Filed: August 23, 2018
18
     WILLIAM P. BARR, in his official capacity
19   as Attorney General of the United States, et
     al.,                                                   Case No. 18-cv-5169-WHO
20
                                             Defendants.
21
     CITY AND COUNTY OF SAN
22   FRANCISCO,
23                                             Plaintiff,
24                  v.
25   WILLIAM P. BARR, in his official capacity
     as Attorney General of the United States, et
26   al.,
                                                            Case No. 18-cv-5146-WHO
27                                           Defendants.
28

                         Judgment and Order Granting Plaintiffs’ Motions for Summary Judgment
                                       (18-cv-5169-WHO and 18-cv-5146-WHO)
       Case 3:18-cv-05146-WHO Document 63 Filed 03/26/19 Page 2 of 4



 1         Plaintiffs challenged five requirements for FY 2018 Edward Byrne Memorial Justice

 2   Assistance Grants, herein referred to as the FY 2018 Immigration Enforcement Requirements,

 3   found in paragraphs 41, 42, 43, 44, 45, 46, and 47 of Exhibit D of the Request for Judicial Notice

 4   filed by Defendants as Docket Number 25-1 in State of California, ex rel, Xavier Becerra v.

 5   Whitaker, No. 18-cv-5169, and paragraphs 41, 42, 43, 44, 45, 46, and 47 of Exhibit C of the

 6   Request for Judicial Notice filed by Defendants as Docket Number 27-1 in City and County of

 7   San Francisco v. Whitaker, No. 18-cv-5146. On December 21, 2018, Plaintiff State of California,

 8   ex rel., Xavier Becerra, California Attorney General (“the State” or “California”) and Plaintiff

 9   City and County of San Francisco (“San Francisco”) (collectively, “Plaintiffs”) filed Motions for

10   Summary Judgment (“Plaintiffs’ Motions”). On December 3, 2018 Defendants filed a Partial

11   Motion to Dismiss and Partial Motion for Summary Judgment (“Defendants Motion,” collectively

12   with Plaintiffs’ Motions, “the Motions”). A hearing on the Motions was held on February 13,

13   2019, at 2:00 p.m.

14         On March 4, 2019, I granted Plaintiffs’ Motions and denied Defendants’ Motion (CA Dkt.

15   No. 47; SF Dkt. No. 60). Pursuant to Federal Rule of Civil Procedure 58, I hereby ENTER

16   judgment in favor of Plaintiffs and against Defendants, and grant the following relief as set forth

17   below:
                                                 DECLARATION
18
           The Court finds declaratory relief under 28 U.S.C. § 2201 is appropriate in this case. It is
19
     hereby DECLARED that:
20
           1.    The FY 2018 Immigration Enforcement Requirements are unconstitutional and
21
                 unlawful because they: (i) exceed the congressional authority conferred on the
22
                 Executive Branch and are ultra vires on their face; (ii) they exceed Congress’s
23
                 spending powers under Article I of the Constitution to the extent Congress conferred
24
                 authority on the Attorney General; and (iii) they violate the Administrative Procedure
25
                 Act.
26
           2.    8 U.S.C. § 1373 is unconstitutional on its face under the Tenth Amendment of the
27
                 United States Constitution.
28
                                                           1
                          Judgment and Order Granting Plaintiffs’ Motions for Summary Judgment
                                        (18-cv-5169-WHO and 18-cv-5146-WHO)
       Case 3:18-cv-05146-WHO Document 63 Filed 03/26/19 Page 3 of 4



 1                                      PERMANENT INJUNCTION

 2         The Court also finds that each of the necessary elements for issuing a permanent injunction

 3   is met. In particular, the Court finds that Plaintiffs have succeeded on the merits of their claims

 4   and that absent an injunction Plaintiffs would suffer irreparable injury; the balance of equities

 5   favor Plaintiffs; and the requested relief is in the public interest. Pursuant to Federal Rule of Civil

 6   Procedure 65, it is now ORDERED that Defendants ARE HEREBY RESTRAINED AND

 7   ENJOINED from committing, performing, directly or indirectly, the following acts:

 8         1.    Using the FY 2018 Immigration Enforcement Requirements as conditions for Byrne

 9               JAG funding for any California state entity, San Francisco, any California political

10               subdivision, or any jurisdiction in the United States.

11         2.    Withholding, terminating, or clawing back JAG funding from, or disbarring or

12               making ineligible for JAG, any California state entity, San Francisco, any California

13               political subdivision, or any jurisdiction in the United States on the basis of the FY

14               2018 Immigration Enforcement Requirements.

15         3.    Withholding, terminating, or clawing back JAG funding from, or disbarring or

16               making ineligible for JAG, any California state entity or any California political

17               subdivision on account of any grant condition challenged in this lawsuit and based on

18               California Government Code section 7282 et seq. (the “TRUST Act”); California

19               Government Code section 7283 et seq. (the “TRUTH Act”); California Government

20               Code section 7284 et seq. (the “Values Act”).
21         4.    Enforcing 8 U.S.C. § 1373’s statutory obligations against any California state entity

22               or political subdivision.

23         Consistent with my March 4, 2019 Order granting Plaintiffs’ Motions, it is now ORDERED

24   that the nationwide aspect of the permanent injunctive relief set forth above is STAYED until

25   further rulings from the Ninth Circuit.

26                                     MANDATORY INJUNCTION
27         As set forth in my March 4, 2019 Order, I found all the necessary elements for issuing

28   California mandamus relief are met. I hereby ORDER defendants to issue without further delay
                                                         2
                        Judgment and Order Granting Plaintiffs’ Motions for Summary Judgment
                                      (18-cv-5169-WHO and 18-cv-5146-WHO)
       Case 3:18-cv-05146-WHO Document 63 Filed 03/26/19 Page 4 of 4



 1   the fiscal year 2018 JAG awards, without enforcement of the enjoined conditions, and JAG

 2   funding, upon a jurisdiction’s acceptance of the award, to the California Board of State and

 3   Community Corrections, and all California political subdivisions that applied for JAG awards for

 4   fiscal year 2018. Acceptance of the FY 2018 awards by the California Board of State and

 5   Community Corrections or any California political subdivision shall not be construed as

 6   acceptance of the enjoined conditions. After the jurisdiction or entity accepts the fiscal year 2018

 7   award, Defendants are further ORDERED to process and approve the jurisdiction’s requests for

 8   drawdowns of the jurisdiction’s fiscal year 2018 JAG funds as it would in the ordinary course,

 9   and without regard to the enjoined conditions, compliance with 8 U.S.C. § 1373, or whether the

10   jurisdiction spent its own money on the program or activity funded.

11          IT IS SO ORDERED

12          DATED: March 26, 2019

13                                                          ____________________________
                                                            Hon. William H. Orrick
14                                                          United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
                       Judgment and Order Granting Plaintiffs’ Motions for Summary Judgment
                                     (18-cv-5169-WHO and 18-cv-5146-WHO)
